DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s arguments/remarks filed on 04/25/2022. Claims 1-8, 10-15, and 17-20 have been amended. No claims have been cancelled and no new claims have been added. Accordingly, claims 1-20 are currently pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) determining a plurality of candidate routes and landmarks between a location and a destination, determining current conditions of the landmarks, receiving vehicle sensor configuration determining landmark probability of detection based on conditions and configuration, determining respective scores for each individual candidate routes and sending the respective scores to a vehicle computing device.
The recited limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a processor” language, the recited steps encompass the user mentally determining landmarks between two positions and assume or evaluate visibility or detectability based on available sensors and environmental conditions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element –a processor to perform the steps. The processor is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Response to Arguments
Applicant’s arguments, see applicant’s arguments/remarks, filed on 04/25/2022, with respect to the rejection of claims 10 and 17 under 35 U.S.C. 112 (b) and the rejection of claims 1, 8-9 and 15-16 under 35 U.S.C. 103 as being unpatentable over Golding in view of Ho have been fully considered and are persuasive.  The rejection of claims 10 and 17 under 35 U.S.C. 112 (b) and the rejection of claims 1, 8-9 and 15-16 under 35 U.S.C. 103 have been withdrawn.
Applicant's arguments filed on 04/25/2022 with respect to the rejection of claims 1-20 under 35 U.S.C. 101 have been fully considered but they are not persuasive.
 With respect to applicant’s argument/remark with respect to the step 2A, Prong 1 analysis argument that the invention is directed to an improvement in vehicle safety by determining the safest routes based on a probability of the sensors on the vehicle being able to detect respective landmarks along the a plurality of candidate routes, and providing to the vehicle the information related to at least one candidate route based on the respective scores determined for the respective candidate routes and that this is not a mental process, the examiner respectfully disagrees with that statement. The improvement in vehicle safety is not recited in the claim. The claim recites sending information related to at least one candidate route to the vehicle for use in navigation. Using information in navigation is not an improvement in vehicle operation. Furthermore, the steps of determining a plurality of candidate routes, determining a plurality of candidates and current conditions corresponding to landmarks along each candidate route, determining a score for each route based on sensor configuration and condition of landmarks are all steps that can be performed mentally. If a dispatcher has access to said data, i.e. plurality of routes, landmarks and their conditions and vehicle sensor configuration, said dispatcher is capable of assigning or determining a score for each of the candidate route based on the data.
With respect to applicant’s argument/remark with respect to the step 2A, Prong 2 analysis argument that the claims integrate the abstract idea into a practical application, the examiner respectfully disagrees with that statement. The processor recited in claim 1 is recited at a high level of generality and performing generic computer functions of determining, such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The additional element of sending the respective score to the vehicle to be used in navigation is insignificant extra solution activity, i.e. post solution activity to send a computed result to a vehicle. Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in a technical field, i.e. vehicle navigation. Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
With respect to applicant’s argument/remark with respect to the step 2B and that the claims recite meaningful unconventional elements that amount to significantly more than the abstract idea, the examiner respectfully disagrees with that statement. Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor amounts to nothing more than applying the exception using a generic computer component. Generally applying an exception using a generic computer component cannot provide an inventive concept. And as discussed above, the additional limitation of sending information related to the candidate route based on the computed score to a vehicle for use in navigation of said vehicle, the examiner submits that this limitation is insignificant extra-solution activities. A conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The additional limitation of sending information related to the candidate route based on the computed score to a vehicle for use in navigation of said vehicle is well-understood, routine, and conventional activities because the background recites said limitation (Background, Paragraph 0001, “Conventional navigation systems in traditional vehicles may typically provide one or more routing options for traveling from a source location to a destination location”). MPEP 2106.05(d)(II), and the cases cited therein indicate that receiving or transmitting data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner. Hence the claims are not eligible.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI KHATIB whose telephone number is (571)270-1165. The examiner can normally be reached M-F: 7:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272 2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAMI KHATIB/Primary Examiner, Art Unit 3669